     Case 1:18-cr-00121-HSO-RPM Document 54 Filed 08/11/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION


AMBROSE DEJUAN NELSON


v.                                                    Civil No. 1:21cv260-HSO


UNITED STATES OF AMERICA

                                        AND

UNITED STATES OF AMERICA


v.                                          Crim. No. 1:18cr121-HSO-RPM-1


AMBROSE DEJUAN NELSON


                               FINAL JUDGMENT

      For the reasons given in the Order denying Defendant Ambrose Dejuan

Nelson’s Motion [52] to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody pursuant to 28 U.S.C. § 2255, the Court hereby enters judgment pursuant to

Federal Rule of Civil Procedure 58.

      ACCORDINGLY, IT IS HEREBY ORDERED AND ADJUDGED that, this

case is dismissed.

      SO ORDERED AND ADJUDGED, this the 11th day of August, 2021.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
